Rao, Chief Judge:
The merchandise covered by this appeal for re-appraisement has been submitted for decision upon a, stipulation entered into during the course of trial which so far as here pertinent provides as follows:
Me. Lazae : that the export value for the merchandise described on the invoice as seamless API casing N-80, T & S, long coupling, 5½ inches by .304 inches is $220.17 per hundred feet, less 12 per cent, less inland shipping charges.



* * * that should R61/1342 [Kurt Orban Company, Inc. v. United States, 52 CCPA 20, C.A.D. 851], which is the test case, be eventually won by the Government, then the export value of the seamless API casing N-80, T & S, long coupling, 5'½ inches by .304 inches is $220.17 per hundred feet less 12 per cent, less inland charges of $3.70 per metric ton; that should R61/1342 be eventually won by the importer, then the export value of the seamless API casing N-80, T & S, long coupling 5½ inches .304 inches is $220.17 hundred feet less 12 per cent, less inland charges, as deducted on the entry on export value.
Upon the agreed facts and the cited authority, I find export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such value is $220.17 per hundred feet, less 12 percent, and less inland charges, as deducted on entry.
Judgment will be entered accordingly.